Citation Nr: 0026366	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-02 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Evaluation of an adjustment disorder and post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling from 
February 1, 1997.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1996 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Oakland, California RO that, among other things, granted a 
claim of entitlement to service connection for an adjustment 
disorder and assigned a 10 percent evaluation, effective from 
the day following the veteran's separation from service-
February 1, 1997.  By rating action of December 1997, the RO 
increased the rating for the adjustment disorder from 10 to 
30 percent, effective from February 1, 1997.  In August 1998, 
the veteran provided his new address in West Virginia and 
jurisdiction of his claims file was transferred to the 
Huntington, West Virginia, RO.  Previously, this case was 
before the Board in February 2000 when it was remanded for 
additional development.

On the title page of a March 1999 supplemental statement of 
the case (SSOC), the RO listed the issue as "[e]valuation of 
adjustment disorder with mixed emotional features (now 
diagnosed as post-traumatic stress disorder) . . ."  No 
previous rating action had addressed the question of service 
connection for PTSD.  Nevertheless, given the concession made 
in the March 1999 SSOC that the service-connected disability 
contemplated PTSD, as well as any adjustment disorder, the 
Board finds that the RO has included PTSD as part of the 
veteran's service-connected disability.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original award.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issue 
on appeal as a claim for a higher evaluation of an original 
award.  Analysis of such an issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, February 1, 1997.


FINDING OF FACT

Service-connected psychiatric disability is manifested by 
changes in mood, anxiety, recurring flashbacks and intrusive 
thoughts, and auditory hallucinations; the veteran generally 
functions satisfactorily without problems with speech, 
memory, concentration, judgment, or insight.


CONCLUSION OF LAW

A rating higher than 30 percent for service-connected 
psychiatric disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 
4.130, (Diagnostic Code 9411) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(1999).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. at 119.  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether an evaluation greater than 30 percent was 
warranted for any period of time during the pendency of his 
claim.

The veteran's service-connected adjustment disorder and PTSD 
is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Under these 
criteria, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

When examined by VA in March 1997, the veteran reported that 
he was discharged from service three months earlier and was 
working for a security company.  He rented an apartment where 
he lived alone.  Examination revealed that the veteran was 
well oriented to time, place, person, and purpose.  He was 
dressed casually and was cooperative during the interview.  
His mood was anxious.  His affect was restricted.  His speech 
was spontaneous.  His thought process was goal directed.  
There was no loosening of association or flight of ideation.  
He denied hallucinations.  He was not delusional or suicidal.  
His insight and judgment were fair.  He was able to recall 
two out of three words after three minutes.  His short- and 
long-term memory was grossly intact.  A Global Assessment of 
Functioning (GAF) score of 65 was assigned.  The impression 
was adjustment disorder with mixed emotional features.  

A September 1997 VA consultation report reveals that the 
veteran reported being fired the previous month from a job 
with a security firm for being too aggressive.  He reportedly 
used "unnecessary force" in assisting a guard in an arrest.  
He complained of being moody, lethargic, and having poor 
concentration.  Examination revealed that the veteran's mood 
was slightly dysphoric (reports feeling moody and down).  His 
affect was appropriate.  He was preoccupied with reported 
events on a submarine during service, threats from others, 
and with gaining custody of his daughter who was in a foster 
home.  No current suicidal or homicidal ideation was noted.  
There was no evidence of hallucinations or delusions.  It was 
the examiner's impression that the veteran had mood swings, 
alternating between anger, depression, and fear.  

A November 1997 VA progress note indicates that the veteran 
reported continued difficulty with sleeping, including 
nightmares and flashbacks with sporadic sleeping.  He 
continued to report a dysphoric mood and preoccupation with 
sexual harassment events during service while aboard a 
submarine.  He also expressed concerns and fears about his 
safety when in large groups.  His relationship with his 
girlfriend continued to be good and he felt more hopeful of 
eventually obtaining custody of his 20-month old daughter.  
He reported that he was on disability due to an ungrounded 
power source accident at work.  It was noted that the veteran 
had discussed realistic plans about wanting to obtain more 
regular work and possibly move to a less stressful, more 
rural community when the workmen's compensation and custody 
issues were resolved.  Examination revealed that the veteran 
was somewhat disheveled, guarded, with clear, goal-directed 
speech, and linear thought pattern.  There was some evidence 
of paranoid, fearful ideation.  He denied auditory or visual 
hallucinations, and suicidal or homicidal ideation.  His mood 
continued to appear depressed with a somewhat blunted affect.  
Memory and cognitive functioning appeared intact.  His 
judgment was impaired and his insight was poor.  The 
assessment was a depressive disorder and rule out possible 
PTSD.  

December 1997 VA hospital records reveal that the veteran was 
a security guard until two months earlier when he was 
electrocuted at work.  The final diagnoses were adjustment 
disorder with mixed emotions of anger, irritability, and 
depression.  A history of PTSD was also noted.  The physician 
opined that it was doubtful that PTSD was actively part of 
the veteran's problem at that time.

A January 1998 VA psychological consultation report shows 
that the veteran's mood was depressed.  His speech and flow 
of thought were within normal limits.  Psychomotor activity 
was a little bit on the slow side.  He denied hallucinations 
but reported flashbacks and at times, hearing ship bells.  
There did not appear to be any delusional thinking.  He did 
not appear to be an immediate danger to himself or others.  
He had questionable insight.  His judgment was grossly 
intact.  His memory was generally within normal limits.  A 
GAF score of 55 was assigned.  The impressions were 
depression and rule out PTSD.

When examined by VA in May 1998, it was noted that the 
veteran was recovering from electric shocks that he had 
received while working as a security guard, and that he had 
not worked since that injury in October 1997.  He lived with 
his girlfriend and daughter in a rental apartment.  He 
reported that he heard voices sometimes.  He indicated that 
he startled very easily.  He reported that his mood was 
depressed, angry, and shaky most of the time.  Examination 
revealed that the veteran was dressed casually and was 
slightly disheveled.  His mood was depressed.  His affect was 
flat.  His speech was spontaneous.  The rate, volume, and 
tone were normal.  His thought process was goal directed.  
There was no loosening of association or flight of ideation.  
Insight was impaired and judgment was fair.  He was well 
oriented to time, place, person, and purpose.  Short- and 
long-term memory were grossly intact.  A GAF score of 45 was 
assigned.  The diagnoses were PTSD and depressive disorder 
secondary to PTSD.  The examiner opined that the veteran's 
history and mental status examination were consistent with a 
diagnosis of PTSD and depressive disorder, and that the 
veteran's depressive disorder symptoms were secondary to 
PTSD.  The examiner also explained that a GAF score between 
41 and 50 is consistent with serious symptoms or any serious 
impairment in social, occupational, or school functioning.

When examined by VA in January 1999, the veteran reported 
that, after discharge from service, he worked as a security 
officer from February 1997 to February 1998 but was released 
for having over-aggressive behavior towards a suspect.  He 
noted that, in October 1997, he suffered an electroshock 
while handling a robber who broke an electrical conduit box 
and knocked it into the veteran's legs.  In July 1998, he 
moved to his current home because he had more family support 
in that area.  He reported that he had worked as a gas 
station cashier from July to September 1998.  He noted that 
he was aggressive towards customers and felt that he would be 
fired, so he quit.  Then he worked as a cook from September 
to November 1998, but was terminated from the job due to lack 
of experience.  

At the time of the examination, he was unemployed but 
actively looking for a job.  He reported getting mood swings 
in which he felt fine for a while but then suddenly went into 
a depression with crying and anger.  He experienced 
flashbacks 2 to 3 times a week, had bad intrusive 
recollections, slept poorly, had decreased energy, and had 
suicidal thoughts off and on but presently had none.  He 
reported that he felt he had had little motivation, but that 
since he got custody of his daughter, he felt that she was 
the source of his motivation.  He also reported auditory 
hallucinations of voices of shipmates taunting him.  He 
reported that his activities of daily living consisted of 
staying home, watching television, and looking for jobs.  He 
did not have any specific hobbies and was not active in any 
clubs or organizations.  Examination revealed that the 
veteran was alert, cooperative, and appropriately dressed.  
His behavior was appropriate.  His speech was clear and 
coherent, but slow.  He was oriented times three.  His recent 
and remote memory appeared to be intact.  His mood was one of 
intense anger, anxiety, and depression.  His concentration 
was okay.  He was able to do serial sevens fluently.  It was 
noted that the veteran had auditory hallucinations as 
described.  Judgment and insight were intact.  He denied 
strongly any suicidal or homicidal thoughts.  A GAF score of 
45 was assigned.  The diagnostic impressions included PTSD 
and depression secondary to PTSD.  In a February 1999 
addendum to the January 1999 examination report, a VA 
examiner opined that the veteran's emotional feelings were 
related to sexual trauma related to PTSD, and that the 
veteran's severe chronic anxiety and emotional feelings were 
probably related to PTSD.

The Board noted in its February 2000 remand that the medical 
evidence of record contained conflicting information 
regarding the nature of the veteran's psychiatric disability 
and raised certain questions about the application of new 
rating criteria, see 38 C.F.R. § 4.130 (1999) (effective from 
November 7, 1996), especially the extent to which service-
connected psychiatric disability affected the veteran's 
employability.  The Board further noted that, since the 
medical evidence contained several diagnoses and the recent 
reports of VA examinations were inadequate to determine to 
what extent service-connected psychiatric disability affected 
the veteran's employability, and also raised the question of 
whether a disorder characterized as depression should be 
considered part of the service-connected disability, a new 
examination was necessary to reconcile the seeming conflict 
between certain findings and conclusions of record.  
38 C.F.R. § 19.9 (1999).  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  The record, however, indicates that the 
veteran failed to report for scheduled VA examinations in 
June 2000.  

With respect to the examination scheduled in conjunction with 
the Board's prior remand, it should be pointed out that, the 
rating decision appealed by the veteran was the original 
rating for psychiatric disability, see Fenderson, supra, and 
also was the result of an original compensation claim.  This 
is significant because the provisions of 38 C.F.R. § 3.655 
(1999) require the adjudication of the claim based on the 
evidence of record when the appeal is from an original award, 
and the claimant fails to report for a VA examination.  
38 C.F.R. § 3.655(b) (1999).  Accordingly, the Board must 
decide this matter on the available record.

In this case, the evidence shows that the veteran has been 
oriented to person, time, and place.  Although he has 
reported auditory hallucinations, there has been no evidence 
of delusions and his concentration has been good.  
Additionally, there has been no impairment of thought process 
or memory.  He has had no difficulties with circumlocutory or 
sterotyped speech, or problems with personal self-care or 
other basic activities of daily living.  Although he was 
described as having depression and flashbacks, he has not had 
regularly recurring panic attacks, and by his own admission 
he is motivated by his family, specifically his daughter.  
The evidence reflects that he lives with others and generally 
functions well, even though he was unemployed at the time of 
the most recent examination.  Consequently, despite the GAF 
scores provided by the examiners, the veteran generally does 
not experience the symptoms typical of the 50 percent rating.  
Diagnostic Code 9411.  He has had a flat affect on occasion, 
and some disturbance of motivation and mood; however, his 
problems are best characterized by the rating criteria for 
the 30 percent rating, namely, a depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.  Id.  Moreover, 
the Board finds it significant that he has not lost a job 
because of psychiatric symptomatology.  Rather, he either 
quit, or he was fired due to lack of experience.  Indeed, the 
criteria for the 50 percent rating specifically refer to 
problems beyond what the veteran has experienced.  
Consequently, while the veteran has on occasion been found to 
experience a symptom typical of the 50 percent rating, his 
disability picture more nearly approximates the criteria for 
the 30 percent rating.  38 C.F.R. § 4.7 (1999).  That the 
recent examiners have given lower GAF scores than previous 
examiners is not determinative.  Indeed, a rating must be 
assigned on the basis of the effect on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of an 
examination.  38 C.F.R. § 4.126 (1999).  Given, the veteran's 
history as set forth in several examinations over time, the 
Board finds that the symptoms specifically described by the 
examiners are more telling than the GAF scores, especially 
when viewed in the context of applicable rating criteria.  
The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim.  

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since the veteran's 
separation from service, the Board finds that there is no 
basis under Diagnostic Code 9411 for awarding a rating 
greater the 30 percent at any time during the pendency of 
this claim.  Fenderson, supra.


ORDER

A higher rating for service-connected psychiatric disability 
is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 1 -


